DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. 
Applicant Argues:
With particular regard to claim 1, claim 1 is amended to require that the electronic display comprise organic light emitting diodes and that the lighting elements be located rearward of the electronic display. Such organic light emitted diodes are self-illuminating and thus do not require a separate back or edge light for images to be visible. This is different from Artwohl which instead utilizes an LCD type display, which does require such a separate back or edge light for images to be visible. To accomplish this, Artwohl teaches locating the lighting elements 64 forward of the LCD panel 22 so that they may illuminate the LCD panel 22, such as by way of a light guide 66. E.g., figure 6, para. [0075]. Modifying Artwohl in the manner claimed would destroy its intended purpose as the LCD panel 22 would no longer be capable of illumination by the lighting elements 64, Page 10 of 12 or the lighting elements 64 would fail to also illuminate the goods. See e.g., para. [0072]. The use of an OLED type display in the claimed invention advantageously provides for easier retrofitting with existing vending machines as a reconfigured lighting system for the display may not be required.

Examiner’s Response:
Examiner notes that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applying Green to Artwohl would not destroy the intended purpose of Artwohl.  Using an alternative OLED display rather than a LED display is common knowledge to one of ordinary skill in the art as explained by Green.  Further, in doing such, Green still explains than illumination lights could be further used to illuminate the products within.  Much like Green, Artwohl discloses a display and illuminating products within with illumination lights.  Artwohl further discloses “configured to provide backlighting for transparent LCD panel 22 and/or to improve the presentation and display of the items within the storage device 10” (see paragraph [0072]).  One of ordinary skill in the art would recognize that by using the OLED display of Green with Artwohl, Artwohl would still be able to display to a user while also providing lighting elements for illuminating products within the device.

For the reasons stated above, the claims stand rejected.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl et al. (US 2014/0144083 – hereinafter Artwohl) in view of Green et al. (US 2014/0078407 – hereinafter Green).
Re Claim 1:
Artwohl discloses a storage cabinet (10) defining a compartment for the retail goods (see Fig. 1); a cover (18); an electronic display (22) located behind, and spaced apart from the cover (18), wherein said cover (18) and said electronic display (22) are at least partially transparent such that said retail goods in the compartment are visible through the cover (18) and electronic display (22) (see Figs. 1 and 2); a frame (at 12) for the cover (18) and the electronic display (22), a number of lighting elements (64) located in said compartment, rearward of said electronic display (22), and oriented in a rearward facing direction (facing towards 20) for illuminating the retail goods when powered (see Figs. 1 and 6); and a plurality of masking structures (26, 28, 28a-28f) each having a first surface secured to a front surface of said electronic display (22) and a second surface secured to an inner surface of said cover (18) or an inner surface of said frame (see Fig. 5), wherein each of said plurality of masking structures (26 (when viewed as similar to 28, 28a,-28f) are configured to obfuscate a view beyond said plurality of structures (26 when viewed as similar to 28, 28a-28f) (see Fig. 5 see paragraph [0073]) (see Figs. 1-13), but fails to teach comprising organic light emitting diodes.

Green teaches an electronic display (34) comprises organic light emitting diodes (see paragraph [0041]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the 



Further Re Claim 2:
Artwohl discloses front surface of the electronic display (22) defines a first surface area, and the inner surface of the cover (18) defines a second surface area which is larger than the first surface area (see Fig. 2).  

Further Re Claim 3:
Artwohl discloses wherein: each of said masking structures (26 when viewed as similar to 28, 28a-28f) comprise a first (wall), second (wall), and middle (wall) portion, wherein: said first (wall) portion (contacting side nearest 22) extends parallel with the front surface of said transparent electronic display (22); said second (wall) portion (opposite contacting side nearest 18) extends along said frame and parallel with the inner surface of said cover or along said cover (18) and parallel with the inner surface of said frame (at 12, at 18); and said middle (wall) portion (perpendicular wall to first and second wall nearest 26 of Fig. 6) extends between said first and second portions (see Figs. 2, 5, and 6).  

Further Re Claim 5:


Further Re Claim 7:
Artwohl discloses or more grooves (near 60) in the frame (12) for receiving an outer edge of said cover (18) (see Fig. 13).



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and further in view of An et al. (US 2017/0257956 – hereinafter An et al. (US 2017/0257956 – hereinafter An)
Re Claim 4:
Artwohl in view of Green discloses the device of claim 3, but fails to teach wherein: each of said middle portions extend at a non-perpendicular angle from said first portion and said second portion.  

An further in view teaches wherein: each of a middle portions (portion of 250 near 260) extend at a non-perpendicular angle from a first portion (portion of 250 near 116) and a second portion (portion of 250 near 250) (see Fig. 5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Artwohl in view of Green with that of .

Claims 6, 10, 14, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and Szu-Tung Ling (Us 2012/0236571 – hereinafter Ling).
Re Claims 6 and 10:
Artwohl in view of Green discloses the device of claim 1, but fails to teach a plurality of brackets, wherein a first surface of each said plurality of brackets is secured to a rear surface of the electronic display and a second surface of each of said plurality of bracket is secured to said frame.

Ling further in view teaches plurality of brackets (near 24, near 4), wherein a first surface (C shaped bracket groove) of each said plurality of brackets is secured to a rear surface of the electronic display and a second surface (outer surface wall portions) of each of said plurality of brackets (near 24, near 4) is secured to said frame (2) (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Artwohl in view of Green with that of Ling to allow for secure placement of a display screen within a housing.

Re Claim 14:





Ling teaches a number of brackets (top bracket near 24, bottom bracket near 4) securing a electronic display (31, 32) to a frame assembly (2) (see Figs. 1-9).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Artwohl with that of Green and Ling to allow for secure placement of a display screen within a housing.

Further Re Claims 16 and 17:
Artwohl discloses a width of the cover (18) is greater than a width of the electronic display (22) (see Fig. 2).  

Further Re Claim 19:
Artwohl discloses said cover (18) comprises glass (see paragraph [0051]).  



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and Ling and further in view of Lee et al. (US 2012/0105761 – hereinafter Lee).
Re Claim 11:
Artwohl in view of Green and Ling discloses the device of claim 6 including a double-sided adhesive securing the electronic display (see Artwohl paragraph [0118]), but fails to teach to said first surface of each of said plurality of brackets.  

Lee further in view teaches adhesive securing an electronic display to a first surface of a bracket (see paragraphs [0172 and 0176]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Artwohl in view of Green and Ling with that of Lee to secure a bracket and mounting configuration in place.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and further in view of Linder et al. (US 2010/0180615 – hereinafter Linder).
Re Claim 13:
Artwohl in view of Green discloses the device of claim 1, including a number of lighting panels (64a, 64b), wherein each of said lighting elements (64) are mounted to one of said number of lighting panels (see Fig. 5), but fails to teach wherein each of said number of lighting panels are connected to a rear surface of the electronic display and extend at an obtuse angle from the rear surface into said storage compartment.

Linder further in view teaches wherein each of a number of lighting panels (30) are connected to a rear surface of a display and extend at an obtuse angle from the rear surface into a storage compartment (see Figs. 1-3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Artwohl in view of Green with that of Linder to provide an alternative arrangement for illuminating an inner compartment.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and Ling and further in view of An.
Re Claim 15:
Artwohl in view of Green and Ling discloses each of said masking structures comprises a first (wall), second (wall), and third portion (wall), wherein: said first portion extends along a front surface of the electronic display (22); said third portion extends along an inner surface of said cover (18) (see Artwohl Fig. 5); but fails to teach said second portion extends between, and at a non-perpendicular angle from, the first portion and the second portion.  


An further in view teaches a second portion (portion of 250 near 260) extends between, and at a non-perpendicular angle from a first portion (portion of 250 near 116 and a second portion of 250 near 250) (see Fig. 5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and Paolo Borra (US 2013/0211583 – hereinafter Borra).
Re Claim 21:
Artwohl discloses a storage cabinet (10) defining a compartment for showcasing the retail goods; a user interface (62) for receiving user input selecting one or more of the retail goods for purchase and dispensation; an electronic display (22) configured to display the images while permitting simultaneous viewing of the retail goods through the electronic display (22); a cover (18) positioned forward of the electronic display (22) and configured to permit viewing of the images and the retail goods through the cover (18); a frame (12) connected to said storage cabinet and securing the cover (18) forward of the electronic display (22); and a plurality of masking structures (26, 28, 28a-28f) located within the frame and extending between a front surface of the electronic display (22) and a rear surface of the cover (18) to obfuscate a view by the user beyond said plurality of masking structures (see Fig. 6) (see Figs. 1-13), and a number of lighting elements (64a, 64b) located in said compartment, rearward of said electronic display (22), and oriented in a rearward facing direction for illuminating the retail goods when powered (see Figs. 5 and 6), but fails to teach comprising organic light emitting diodes, purchase and dispensation (as in vending process).



Borra teaches purchase and dispensation (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Artwohl with that of Green and Borra to allow for vending purchases of a product at a single location as commonly known within the art.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651